
	

114 HR 328 IH: American Indian Empowerment Act of 2015
U.S. House of Representatives
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 328
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2015
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To empower federally recognized Indian tribes to accept restricted fee tribal lands, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the American Indian Empowerment Act of 2015. 2.Empower tribes to accept restricted fee tribal lands (a)Conveyance of tribal trust lands to restricted fee tribal landsNotwithstanding any other provision of law, not later than 180 days after receipt by the Secretary of the Interior of a written request adopted by the governing body of a federally recognized Indian tribe, the Secretary shall, subject to a restriction imposed by the United States against alienation and taxation, convey to the Indian tribe all right, title, and interest held by the United States in land specifically requested by the Indian tribe which the United States held in trust for that Indian tribe.
 (b)Attributes of restricted fee tribal landsAny land held by a federally recognized Indian tribe subject to a restriction imposed by the United States against alienation and taxation, shall be deemed, for all purposes, to be—
 (1)Indian country as defined in section 1151 of title 18, United States Code; and (2)the Indian lands of that Indian tribe subject to the provisions of the Act of June 30, 1834 (25 U.S.C. 177; 4 Stat. 730).
 (c)Tribal authority over restricted fee tribal landsNotwithstanding the provisions of the Act of August 9, 1955 (25 U.S.C. 415; commonly known as the Long-term Leasing Act), an Indian tribe may lease land subject to a restriction imposed by the United States against alienation and taxation, or grant an easement or right-of-way thereon, for any period of time without review and approval by the Secretary.
 (d)Tribal preemption authority over restricted fee tribal landsThe laws of a federally recognized Indian tribe establishing a system of land tenure governing the use of land it holds, subject to a restriction imposed by the United States against alienation and taxation, shall preempt any provision of Federal law or regulation governing the use of such lands. Such tribal law shall be given preemptive effect only upon having been first published in the Federal Register. The Secretary of the Interior shall cause such tribal law to be published in the Federal Register not later than 120 days after receiving a copy of the tribal law from the Indian tribe.
 (e)Trust responsibility not diminishedNothing in this section shall be construed to diminish the Federal trust responsibility to any Indian tribe.
			
